Citation Nr: 0803305	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herpes simplex 
virus (HSV).

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for endometriosis.

4.  Entitlement to service connection for fibroid tumors.  


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1984 to December 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Acne was not incurred in service and is not causally 
related to service.  

2.  The evidence does not report any positive findings of 
HSV.  

3.  The evidence does not show that the veteran has 
endometriosis.  

4.  Fibroid tumors were not incurred in service and are not 
causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for acne have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for HSV have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for service connection for endometriosis 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

4.  The criteria for service connection for fibroid tumors 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2003 and August 2004, the VA sent letters to the 
veteran providing the notice then required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the notice 
letters postdated the initial adjudication, the claims were 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect). 

Although the veteran was not provided with notice of the 
disability rating and effective date regulations, because the 
claims have been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has also done everything reasonably possible to assist the 
veteran with respect to her claim for benefits, such as 
obtaining medical records, obtaining service records, and 
obtaining VA opinions.  Consequently, the Board finds the 
claims ready for review.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Acne

Service medical records do not report any complaints or 
findings of acne, and the June 1988 separation exam record 
reports that the veteran's skin was normal.  The first 
assessment of acne is found in a January 1992 treatment 
record, which reports the veteran's history of acne for 
several months.  See January 1992 1st FW Satellite Clinic 
record.  Subsequent treatment records do not report any 
findings or history of acne until April 2001, when the 
veteran reports that she developed "significant acne during 
the past year."  Neither of these records, nor any alternate 
treatment record, report a competent opinion linking acne to 
service, and although the veteran has asserted that such a 
link exists, she, as a layperson, is not adequate to comment 
on the etiology of a disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, based on the lack of 
medical evidence linking acne to service and the lack of in-
service evidence of acne, service connection for acne must be 
denied.  

HSV

The evidence of record, to include service and post-service 
medical records, do not report any findings of HSV.  A July 
1989 gynecologic record does report that the veteran had 
questionable blisters, presumably genital blisters, but the 
examiner does not make any other findings about the blisters, 
to include an opinion about their nature or etiology, and 
subsequent treatment records do not report any findings of 
blisters or other symptoms consistent with HSV.  In fact, a 
November 1999 gynecological record reports a negative finding 
of sexually transmitted disease.  The examiner stated that he 
did not take cultures for sexually transmitted diseases, but 
the opinion was based on the facts that the discharge 
appeared normal and the veteran reported no signs or symptoms 
of infection over the previous 9 months, a period during 
which the veteran was abstinent.  See November 1999 Women's 
Health record.  The medical evidence also does not indicate 
any findings of "cold sores" or other symptoms consistent 
with non-genital HSV.  As stated above, one of the 
requirements for service connection is that there is a 
current diagnosis.  Because the record includes no diagnosis 
of HSV, service connection must be denied.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed)

Gynecological Problems

Service medical records report that the veteran had a vaginal 
delivery in July 1986, with subsequent complaints of post-
partum bleeding in August, September, and November 1986.  The 
treatment records note that the exams were normal, however; 
indicating that the bleeding was a normal residual of vaginal 
delivery.  See, .e.g. August 13, 1986, September 10, 1986, 
and November 14, 1986 service medical records.  Pap smears 
taken in September 1986 and October 1987 were also normal.  

A September 14, 1988 emergency care record reports the 
veteran's history of lower abdominal cramping.  The record 
notes the veteran's history of a "normal" last menstrual 
period.  The examiner noted that the veteran's abdomen was 
soft and tender, the uterus was normal in size but mildly 
tender to touch, and the cervix were moderately tender to 
motion.  The examiner assessed the veteran with questionable 
endometriosis.  A follow-up record from the next day reports 
the veteran's history of improvement since the previous 
night, with less tenderness reported.  The record notes that 
the veteran was taking medication for endometriosis.  
Although this follow-up record reports the impression of 
endometriosis, it is unclear whether that was a real 
diagnosis or a summary of the diagnosis from the night before 
since a September 15, 1988 admission record reports that the 
veteran's primary diagnosis on admission was severe pelvic 
inflammation disease.  A September 27, 1988 record reports 
that the veteran had a recurrence of symptoms on September 
26, but felt better after receiving treatment.  A follow-up 
September 29, 1988 record reports that the veteran's pain was 
gone, and she returned to active duty.  

Post-service medical records initially report treatment for a 
gynecological issue in July 1989.  A July 1989 emergency care 
record reports that the veteran sought treatment for bleeding 
and abdominal cramping after having a therapeutic abortion 
three months previously.  The record also reports the 
veteran's history of irregular periods for three years.  The 
veteran was noted to have a normal vulva, vagina, and uterus.  
The cervix was noted to have friable appearing tissue, and 
there were questionable blisters.  The veteran was diagnosed 
with dysfunctional uterine bleeding.  The follow-up 
gynecology record reports that the veteran was in no active 
distress.  

Gynecologic records dating on April 4, 1990 report that a pap 
smear revealed a moderate inflammation.  The veteran reported 
a history of a normal flow for her last menstrual period, and 
physical examination was within normal limits except for 
evidence of bacterial vaginosis.  The record notes that the 
veteran was prescribed doxycycline.  An April 6, 1990 
emergency care record reports the veteran's history of 
abdominal cramping, but the record reports that the cramping 
was due to constipation.  The record otherwise notes that the 
veteran's vagina, pelvis, and cervix were nontender.  August 
1990 gynecologic records indicate that the veteran had a 
normal pap smear and a physical examination revealed that 
that the cervix was essentially normal and the vulva and 
uterus were normal.  

On November 12, 1990, the veteran sought treatment for 
abdominal pain and a slightly foul-smelling vaginal 
discharge.  The records note that the veteran had a dilation 
and curettage in October 1990.  An emergency care record from 
November 19, 1990, reports the veteran's history of a heavy 
menstruation beginning November 17th.  The record notes that 
the pelvis was within normal limits, the uterus was soft and 
non-tender and the vagina had good rugae.  The blood was 
noted to be dark red with a few small clots.  The veteran was 
diagnosed with status-post voluntary interruption of 
pregnancy.  

An April 1991 gynecological examination record reports the 
veteran's history of a normal flow during her last menses.  
The record notes that the physical examination was within 
normal limits, and the pap smear was normal.  

A March 1993 treatment record reports that the veteran 
complained of bleeding after an elective abortion one week 
earlier.  The record reports that a tissue examination was 
conducted, with results indicating "aspiration of the 
endometrium, POC: chorionic villi and decidual tissue with 
necrosis and hemorrhages."  The veteran was assessed with 
"rule out retained POCs [point of conceptions]".  An April 
1993 treatment record indicates that the veteran reported 
having no problems, and the veteran was noted to be improved 
from the dilation and curettage.  

Gynecologic records dating in November 1999 report the 
veteran's history of a sensation of "pulling" in the left 
abdominal region that began and worsened in the time since 
her last menstrual period.  The veteran also reported that 
her urine had become cloudy and dark even with large amounts 
of water.  The veteran reported that the menstrual bleeding 
was generally moderate with no pain, and the veteran denied 
abnormal vaginal discharge, pain, or other discomfort.  
Physical examination indicted that the vagina, vulva, and 
cervix were normal, and the examiner stated that the veteran 
had no signs or symptoms of a sexually transmitted disease.  
The uterus and adnexa were noted to be abnormal: the uterus 
was noted to be enlarged to about 12-week size, and the left 
adnexa had questionable fullness.  The examiner stated that 
the enlarged uterus and questionable left adnexal mass was 
consistent with fibroid tumors.  An ultrasound was then done, 
which indicated that the veteran had a large fibroid (6.5 
centimeter (cm) by 5.7cm by 4.9 cm) in the anterior uterine 
fundus and a smaller fibroid (1.5 cm by 1.6 cm by 1.5 cm) in 
the posterior uterine fundus.  

An April 2001 gynecologic exam reports the veteran's history 
of extremely heavy menstrual bleeding, with occasional 
severe, stabbing pelvic pain for the last year.  The record 
reports that the veteran was assessed with menorrhagia.  The 
record notes that the uterus was markedly enlarged and 
distorted.  The adnexa were noted to be unremarkable, and the 
vagina and cervix were normal.  An ultrasound indicated that 
the larger fibroid was 7.7 centimeter (cm) by 5.6 cm.  The 
second smaller fibroid was not identified by the ultrasound.  

A January 2005 gynecologic record reports the veteran's 
history of menorrhagia and some cramping.  The record also 
notes that the veteran was anemic and fatigued.  The physical 
examination indicated no visible lesions on the cervix and no 
masses in the adnexae, and the vagina was normal.  The 
veteran was diagnosed with fibroid tumors, menorrhagia, and 
anemia.  A May 2005 gynecologic record reports the veteran's 
history of a discharge with a fishy odor.  The examiner 
conducted a physical examination and assessed the veteran 
with probable bacterial vaginitis.  A September 2005 
gynecologic record reports the veteran's history of 
menorrhagia in August 2005 and vaginal discharge since May 
2005.  The examiner diagnosed the veteran with vaginitis.  A 
November 2005 gynecologic record reports the veteran's 
history of a continuous thin discharge with a mild odor 
intermittently since May 2005.  She reported that the 
condition had improved with treatment, but it returned.  
Physical examination revealed that the veteran had a clear 
thin mucous discharge.  No lesions were seen in the vagina or 
cervix, but the uterus was noted to be enlarged, 
approximately a 12 week size.  The veteran was diagnosed with 
bacterial vaginitis.  

In August 2002, the VA had a physician review the record and 
opine whether the veteran's fibroid tumors, heavy bleeding, 
anemia, and possible endometriosis were related to service.  
The opinion states that author's opinion that it was at least 
as likely as not that the conditions were not due to service.  
He added that the medical record did not show a documented 
diagnosis of endometriosis.  

Another VA medical opinion was received in March 2005.  The 
physician stated that he reviewed the claims file.  He noted 
that the service medical record did not have a definite 
diagnosis of endometriosis, and stated that although the 
veteran's in-service symptoms (abdominal pain and abnormal 
bleeding) could have been endometriosis, it also could have 
been inflammatory pelvic disease or something else.  The 
physician stated that the only way to diagnose endometriosis 
is to have a tissue sample, which has to be done by a 
surgical procedure.  He stated that "the risks of a surgical 
procedure outweighed the benefits in making the diagnosis 
just for compensation and pension purposes."  He stated 
that, in his opinion, it was too risky to make the diagnosis, 
so he would not order the tissue sample.  He reported that he 
told the veteran to ask her gynecologist about having a 
tissue sample taken.  The author then stated that, in the 
absence of a tissue study, it would be a matter of pure 
speculation to determine whether the veteran had 
endometriosis or whether it was related to service.  The RO 
subsequently tried to schedule the veteran for a VA 
gynecological examination to ascertain her current condition, 
but the veteran failed to report for VA examinations in April 
2005 and August 2006.  See November 2005, and December 2006 
VA letters to veteran.  

The Board finds that service connection is not warranted for 
the veteran's gynecological problems.  Initially, the Board 
notes that the veteran's fibroid tumors were not diagnosed 
until 1999, over 10 years after separation from service, and 
the evidence does not suggest that the fibroid tumors 
existed, undetected, in service.  The 1999 treatment records 
do not report a finding of fibroid tumors being a long-
standing problem or indicating that they existed during 
service, and the complaints presented in the November 1999 
treatment records differ from the previous complaint, 
specifically the complaint of one-sided abdominal pain and 
abnormal urine.  The service medical records do not report 
fibroid tumors or an enlarged uterus, and there are no 
competent medical opinions linking the veteran's fibroid 
tumors to service.  In contrast, the record contains a 
negative VA nexus opinion for the fibroid tumors.  
Consequently, service connection is not warranted for fibroid 
tumors.  

Service connection is also not warranted for endometriosis.  
The evidence indicates that that the veteran does not have a 
current diagnosis of endometriosis.  Although the veteran's 
service medical records report a possible diagnosis of 
endometriosis, subsequent records indicate that the condition 
was resolved by October 1988, with post-service records 
reporting no diagnosis of endometriosis.  Initially, the 
Board notes that a March 1993 tissue examination revealed no 
evidence of endometriosis.  Additionally, the veteran's 
gynecology records do not report any findings of symptoms 
consistent with endometriosis or even of an undetermined 
disorder.  Based on the absence of evidence of endometriosis 
post-service, service connection is not warranted for such a 
disorder.  

Service connection is also not warranted for the veteran's 
gynecological complaints, as a general disorder.  Although 
the medical records report a pattern of gynecological 
complaints, primarily abnormal bleeding and cramping, dating 
from 1986, forward, these complaints are due to separate, 
distinct causes; there is not one consistent problem that 
causes the complaints.  Service medical records indicate that 
the veteran's complaints of abnormal bleeding in 1986 were a 
normal post-partum result of a vaginal delivery that resolved 
by November 1986, and the September 1988 in-service 
complaints of abdominal cramping also appeared to have 
resolved by September 29, 1988, approximately 2 months prior 
to separation from service.  Although post-service records 
report complaints of pain, cramping, or abnormal bleeding, 
these complaints do not arise until after intervening events, 
namely therapeutic abortions in 1989, 1990, and 1993.  
Additionally, the evidence of record does not contain any 
competent opinions linking the veteran's gynecologic 
complaints to the complaints in service.  

In sum, although the service medical records report treatment 
for gynecological complaints, the evidence does not indicate 
that fibroid tumors, endometriosis, or any other 
gynecological disorder was incurred in service or is 
otherwise causally related to service.  Consequently, service 
connection must be denied.  




ORDER

Service connection for acne is denied.

Service connection for herpes simplex virus is denied.

Service connection for endometriosis is denied.

Service connection for fibroid tumors is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


